Graves, Ch. J.
This case was submitted with that brought by these defendants against Champion and Huckett, and on the argument made in that ease. The actions agree in form, and concern the same property. This suit was commenced by Armstrong against Adams and Knight, immediately after the latter got possession nnder their replevin against Champion and Huckett, and the property was taken out of their *237hands by his writ and delivered to him. As in the ofcher case, the issue was heard by the court without a jury, and judgment was given for Armstrong. The record is not as objectionable as that in the other case. But the same miscarriage in regard to findings is apparent, and some additional incongruities are introduced. Several questions, with the judge’s answers made in the other case, are transferred to this without regard to their fitness, and the record, taken as a whole, is misshaped, irregular and imperfect.
We have no right to attempt a revision of such proceedings, and we should incur the risk of doing mischief, if we were to assume to engage in the attempt.
Treating the case as a mistrial, as an abortive proceeding, we can only remit the parties to their position before the trial.
The judgment must be set aside, and another trial ordered, but without costs by either party against the other.
Cooley, and Campbell, JJ., concurred.
Christiancy, J., did not sit in this case.